DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2020 and 11/18/2019 have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Yellin on January 8, 2021 and January 11, 2021,

Claim 16 is canceled. 
Claim 26 is amended as follows:
After:  “The method as claimed in claim”
Delete “16”   ADD/Replace: --14—

The Abstract is amended as follows:
DELETE ABSTRACT AND ADD/REPLACE:
Abstract
The present invention relates to a method for reducing the content of monoglycerides (MG), also called monoacylglycerides (MAG), especially of saturated monoglycerides (SMG), in a crude biodiesel (CB).
Allowable Subject Matter
Claims 14-15 and 17-28 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: While purified biodiesel is known, the applicant claims a method of purifying biodiesel and not the product itself.  Prior art relating to processes/methods of making and purifying biodiesel from mono glycerides and free fatty acids is cited on the PTO 892 accompanying this office action.  The examiner has considered every claim limitations MPEP 2103.  None of the cited prior art performs the claimed steps on the claimed feed stock of crude biodiesel possessing 0.4 to 0.7 wt. % and free fatty acids of less than or equal to 0.25 wt. % using the claimed steps with the claimed amounts of NaOH under the claimed conditions of temperature, mixing, holding time, centrifuge by separator at claimed rpm .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/ Primary Examiner, Art Unit 1796